Citation Nr: 1644133	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-06 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable evaluation for residuals of a lacerated spleen.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction is currently with the RO in Cleveland, Ohio.

In December 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in August 2012, May 2013, and October 2015, it was remanded for further development and adjudicative action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Board remanded the Veteran's claims.  First, the Board directed the AOJ to send the Veteran and her representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for TDIU and to request that she complete VA Form 21-8940, the application for increased compensation based on unemployability.  While the case was in remand status, the Appeals Management Center (AMC) sent the Veteran the requisite notice, yet did not provide her with and request that she complete VA Form 21-8940.

The remand directives also instructed the AOJ to ensure the Veteran was provided with examinations to assess the current severity of her GERD and residuals of her lacerated spleen and to also obtain an evaluation by a vocational specialist to address the functional effects of her service-connected disabilities.  If the Veteran did not report for any scheduled examination, the AOJ was required to obtain documentation that the Veteran was notified of the examinations and to associate this documentation with the evidence of record.  The Veteran did not appear for her examinations scheduled for March 2016 and the AMC did not obtain evidence that she was properly informed of the examination dates.  Subsequently, the AMC readjudicated the Veteran's claims in an April 2016 Supplemental Statement of the Case.  In May 2016, the Veteran contacted VA and requested that her examinations be rescheduled, noting that she was unable to attend the previously scheduled examinations due to a work conflict.  In an August 2016 informal hearing presentation, the Veteran's representative argued that the Veteran should be scheduled for new examinations.

Based on the foregoing, the Board finds a remand is required to provide the Veteran with examinations in connection with her claims.  In this regard, the Board requests that if the Veteran is unable to attend any scheduled examination that she contact VA prior to the date of the examination to reschedule, rather than after missing a scheduled appointment.

Although it appears the Veteran does not receive any medical treatment through the VA healthcare system, while the case is in remand status, development to obtain any outstanding VA treatment records should be completed.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or AMC must provide the Veteran with VA Form 21-8940, the application for increased compensation based on unemployability, and request that she complete, sign, and return this form to VA. 

2.  The RO or AMC should undertake appropriate development to obtain any outstanding VA treatment records.

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination, with an examiner other than the October 2011 examiner, to determine the current severity of her service-connected GERD.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.

4.   Schedule the Veteran for an appropriate VA examination to evaluate the severity and current manifestations of her service-connected residuals of a lacerated spleen.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.

The examiner must discuss:
* The Veteran's assertion that she was told to be careful and avoid impact on the left side of her abdomen;

* The results of any radiological testing performed in conjunction with the new examination;

* The results of the most recent June 2007 radiological testing, indicating that the Veteran's splenic laceration was still in the process of "resolving;" and

* Any symptoms attributable to residuals of the Veteran's lacerated spleen and the functional impact they have on her activities of daily living and ability to work.

A complete rationale must be provided for any opinion or conclusion expressed.

5.  Thereafter, the Veteran must be scheduled for an evaluation by a vocational specialist to address the functional effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her occupational experience and education.  When addressing the functional effects, the specialist must not consider the Veteran's age or nonservice-connected disabilities.

6.  The RO or the AMC must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that she was properly notified of the examination must be associated with the record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

